United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Knoxville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2057
Issued: January 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2007 appellant filed a timely appeal of the August 23, 2006 and July 3,
2007 nonmerit decisions of the Office of Workers’ Compensation Programs. The most recent
merit decision is dated March 7, 2006. Because appellant filed the current appeal more than one
year after the latest merit decision, the Board does not have jurisdiction over the merits of the
claim.1
ISSUES
The issues are: (1) whether the Branch of Hearings & Review properly denied
appellant’s August 8, 2006 request for a hearing; and (2) whether the Office properly declined to
reopen appellant’s case for merit review under 5 U.S.C. § 8128(a).

1

20 C.F.R. §§ 501.2(c), 501.3(d) (2007).

FACTUAL HISTORY
On November 5, 2005 appellant, then a 46-year-old automation clerk, filed an
occupational disease claim for mental stress. He identified September 23, 2005 as the date he
first became aware of his illness. Appellant indicated that he previously injured his neck, right
shoulder and right arm at work on January 31, 1998. He attributed his current emotional
condition to the “red tape” he had to put up with ever since filing a claim for his January 31,
1998 injury. Appellant alleged that the employing establishment had a problem with him being
injured and, because of this, he encountered difficulties with work assignments and scheduling.
He alleged that he was harassed at work and that certain injury-related medical bills had not been
paid by the Office. Appellant was sued for one unpaid medical bill and his wages were
garnished as a result. He stated that there were rumors circulating at work that he had divorced
his wife and came out of the closet acknowledging that he was homosexual. Another reported
incident involved an employee who feigned striking appellant. The medical evidence indicated
that appellant was diagnosed with organic affective syndrome.
The Office denied the claim on March 7, 2006 finding that appellant did not provide
sufficient information regarding the employment incidents that were allegedly responsible for his
diagnosed psychiatric disorder.
On August 8, 2006 appellant requested an oral hearing. The Branch of Hearings &
Review denied the request on August 23, 2006. It found that appellant’s request was untimely
because it was not made within 30 days of the March 7, 2006 Office decision. Therefore,
appellant was not entitled to a hearing as a matter of right. He was also denied a discretionary
hearing. The Branch of Hearings & Review advised appellant that he could pursue his emotional
condition claim by requesting reconsideration before the Office.
On April 26, 2007 the Office received a handwritten, undated request for reconsideration.
Appellant described the medical billing issue that he previously encountered and how he had
filed a claim for stress, which the Office denied. He asked the Office to reconsider the prior
denial, but he did not submit any additional evidence or argument in support of the request.
By decision dated July 3, 2007, the Office denied appellant’s request for reconsideration.
The Office found that appellant’s April 26, 2007 request was untimely and that he had not
presented clear evidence of error on the part of the Office in denying his November 5, 2005
emotional condition claim.
LEGAL PRECEDENT -- ISSUE 1
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or a review of the written record.2 A request for either an oral hearing or a
review of the written record must be submitted, in writing, within 30 days of the date of the
decision for which a hearing is sought.3 If the request is not made within 30 days, a claimant is
2

5 U.S.C. § 8124(b) (2000); 20 C.F.R. § 10.616(a).

3

20 C.F.R. § 10.616(a).

2

not entitled to a hearing or a review of the written record as a matter of right. Although a
claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority to either grant or deny a hearing request and the Office must exercise its discretion.4
ANALYSIS -- ISSUE 1
Appellant filed his hearing request approximately five months after the Office’s March 7,
2006 decision. Because he failed to meet the 30-day filing requirement, he is not entitled to a
hearing as a matter of right. In its August 23, 2006 decision, the Branch of Hearings & Review
also denied appellant’s hearing request because the pertinent issue could alternatively be
addressed by requesting reconsideration before the Office and submitting additional relevant
evidence. This particular basis for denying his hearing request is considered a proper exercise of
its discretionary authority.5 There is no evidence of record establishing that the Branch of
Hearings & Review abused its discretion. Accordingly, the Board finds that the denial of
appellant’s untimely hearing request was proper.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of the Federal Employees’ Compensation Act does not entitle a claimant
to a review of an Office decision as a matter of right.6 The Office has discretionary authority in
this regard and it has imposed certain limitations in exercising its authority.7 One such limitation
is that the application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.8 When a request for reconsideration is untimely, the Office
will undertake a limited review to determine whether the application presents “clear evidence of
error” on the part of the Office in its “most recent merit decision.”9

4

See Herbert C. Holley, 33 ECAB 140 (1981).

5

Mary B. Moss, 40 ECAB 640, 647 (1989).

6

This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment
of compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
7

20 C.F.R. § 10.607.

8

20 C.F.R. § 10.607(a).

9

20 C.F.R. § 10.607(b). To establish clear evidence of error, a claimant must submit evidence relevant to the
issue that was decided by the Office. See Dean D. Beets, 43 ECAB 1153 (1992). The evidence must be positive,
precise and explicit and it must be apparent on its face that the Office committed an error. See Leona N. Travis, 43
ECAB 227 (1991). It is not enough to merely show that the evidence could be construed to produce a contrary
conclusion. Id. Evidence that does not raise a substantial question concerning the correctness of the Office’s
decision is insufficient to establish clear evidence of error. See Jesus D. Sanchez, 41 ECAB 964 (1990). The
evidence submitted must not only be of sufficient probative value to create a conflict in medical opinion or establish
a clear procedural error, but must be of sufficient probative value to prima facie shift the weight of the evidence in
favor of the claimant and raise a substantial question as to the correctness of the Office decision. Thankamma
Mathews, 44 ECAB 765, 770 (1993).

3

ANALYSIS -- ISSUE 2
Appellant’s request for reconsideration is undated. The Office received the request on
April 26, 2007, which is more than a year after the March 7, 2006 merit decision denying the
claim. Because appellant’s request was untimely, he must demonstrate “clear evidence of error”
on the part of the Office in denying his claim for an emotional condition.10 Appellant, however,
did not submit any additional evidence regarding the employment incidents he alleged were
responsible for his psychiatric disorder. Thus, there is no clear evidence of error, and further
merit review is unwarranted. Accordingly, the Office properly declined to reopen appellant’s
case under 5 U.S.C. § 8128(a).
CONCLUSION
The Branch of Hearings & Review properly denied appellant’s August 8, 2006 request
for a hearing. The Board also finds that appellant’s April 26, 2007 request for reconsideration
was untimely and he failed to demonstrate clear evidence of error. Therefore, he is not entitled
to further merit review.
ORDER
IT IS HEREBY ORDERED THAT the July 3, 2007 and August 23, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: January 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

20 C.F.R. § 10.607(b).

4

